DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US2018/043983, filed 7/26/2018.  This application claims benefit to U.S. Provisional Application Serial Number 62/537,368, filed 7/26/2017.  Claims 1-2, 4-10, 12, 14-33 and 37 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 4-10, 12, 14-28, in the reply filed on 11/21/2022 is acknowledged.  Claims 29-33 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.   Claims 1-2, 4-10, 12, 14-28 have been examined on the merits.

Information Disclosure Statement
The information disclosure statements submitted on 1/25/2020 and 3/2/2020 have been considered by the examiner.

Claim Objections
Claims 1-2, 7, 12, 16-17 and 23-24 are objected to because of the following informalities:
Claim 1 recites “neutropin-3 (NT-3)” in line 5, which should be “neurotrophin-3 (NT-3)” because NT-3 is neurotrophin-3 whereas “neutropin” is a Genentech trade name for recombinant human growth hormone and there is no “neutropin-3”.  Appropriate correction is required.
Claim 2 recites “Gem21 NeruoPlex™” in line 2 which should be “Gem21 NeuroPlex™”.  Appropriate correction is required.
Claim 7 recites expressing markers “TBR2+”, “TBR1+” and “CTIP2+” in line 3, which should be “TBR2”, “TBR1” and “CTIP2” without the “+” symbol because the expressed markers are “TBR2”, “TBR1” and “CTIP2” not “TBR2+”, “TBR1+” and “CTIP2+”.  Appropriate correction is required.
Claim 12 comprises a Markush group of cancer types from which cells can be incorporated into the cortical organoids to form cortical organoids comprising cancerous tumors.  The list comprises items which are not cancers – e.g. “gastrointestinal” in line 12 and “renal pelvis and ureter” in line 41; items which are duplicated – e.g. “supratentorial primitive neuroectodermal tumors” is listed in line 10 as well as lines 39-40 and again at lines 46-47 and “mycosis fungoides” is listed in line 16 as well as in line 32; and items which are misspelled – e.g. “Seziary Syndrome” in line 16 which should be “Sezary Syndrome” and “Waldenstram macroglobulinemia” in lines 28-29 which should be “Waldenstrom macroglobulinemia”.  Appropriate correction comprising amending misspellings, removing duplicates and removing or amending items which are not cancers is required.
Claim 16 recites a Markush group of cancer cells wherein all the items are indicated as cells except “GMB146” and “GMB157” in line 5.  Appropriate correction consisting of indicating that “GMB146” and “GMB157” are cells in order to be consistent with the rest of the claim is required.
Claim 17 recites “the NPCS” in line 12 which should be “the NPCs”.  Appropriate correction is required.
Claims 23 and 24 both recite in line 2 “transforming growth TGF-β pathways”.  Claim 17 already defines the abbreviation “TGF- β” at line 4 – “transforming growth factor- β (TGF- β) pathways”; hence, the phrase “transforming growth TGF-β pathways” in claims 23 and 24 need only be “TGF-β pathways”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 12 and 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the functional cortical organoids are able to produce nested oscillatory waves upon differentiation.  “Oscillatory waves” are defined in the specification as rhythmic or repetitive patterns of neural activity [0048]; however, “nested” is a relative term which is undefined and indefinite.  The term “nested” in claim 1 is a relative term which renders the claim indefinite. The term “nested” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
Claims 2, 4-10, 12 and 14-28 depend from claim 1 and do not resolve the indefiniteness; hence, claims 2, 4-10, 12 and 14-28 are also rejected under 35 U.S.C. 112(b) for being indefinite.
In the interest of compact prosecution, the phrase “nested oscillatory waves” is interpreted to be any rhythmic or repetitive pattern of neural activity.
Additionally, claim 14 recites “wherein the cancer cells are glioblastoma cells, glioblastoma multiforme cells, neuroblastoma cells, astrocytoma cells, glioma cells, medullomyoblastoma cells, neuroglioma cells, endothelioma cells, and gliosarcoma cells”.  It would appear that the intention of the claim is to recite a list of alternative cancer cell types from which cells can be incorporated into the cortical organoids to form cortical organoids comprising cancerous tumors; however, it is written with the conjunction “and”; hence, it would appear that the claim requires the presence of ALL of the listed cancer cell types rather than being a list of alternative cancer cell types.  Thus, the claim is indefinite because it is unclear whether the claim requires that the organoids comprise ALL of the 9 different types of cancer cell listed or whether the claim requires at least one of the 9 different types of cancer cell listed.  Appropriate correction and/or clarification is required. 
Additionally, claim 15 recites “wherein the cancer cells are glioblastoma stem cells, glioblastoma multiforme stem cells, neuroblastoma stem cells, astrocytoma stem cells, glioma stem cells, medullomyoblastoma stem cells, neuroglioma stem cells, endothelioma stem cells, and gliosarcoma stem cells”.  It would appear that the intention of the claim is to recite a list of alternative cancer cell types from which cells can be incorporated into the cortical organoids to form cortical organoids comprising cancerous tumors; however, it is written with the conjunction “and”; hence, it would appear that the claim requires the presence of ALL of the listed cancer cell types rather than being a list of alternative cancer cell types.  Thus, the claim is indefinite because it is unclear whether the claim requires that the organoids comprise ALL of the 9 different types of cancer cell listed or whether the claim requires at least one of the 9 different types of cancer cell listed.  Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bolognin et al., US 2018/0298330 (cite A, attached PTO-892; herein “Bolognin”).
Bolognin teaches in vitro methods ([0014], items (1)-(30); [0170-2]; p. 58, claims 1-19) to produce functional brain organoids (i.e. functional cortical organoids) from neuroepithelial stem cells, i.e. neural progenitor cells (NPCs), comprising culturing the NPCs in serum-free neurobasal medium ([0044]; see Table 6) supplemented with neurotrophins ([0014], item (15); [0034], [0172]; claim 15), an antioxidant ([0014], items (12), (13) and (16); [0037-8], [0172]), a cAMP analog ([0014], items (19)-(20); [0042], [0172]) and a fibroblast growth factor ([0014], item (30); [0055]), wherein the neurotrophins can be brain-derived neurotrophic factor (BDNF), neurotrophin-3 (NT-3) and glial cell line-derived neurotrophic factor (GDNF) ([0014], item (15); [0034]), wherein the antioxidant can be ascorbic acid ([0014], item (16); [0038], [0172]), wherein the cAMP analog can be dibutyryl-cAMP ([0014], item (20); [0172]); thereby producing functional cortical organoids anticipating claims 1, 5, 7 and 9.
The brain organoids are considered to be cortical organoids because they meet the definition of cortical organoids set forth in the original disclosure – “As used herein, the term "functional cortical organoids" refers to artificially grown, in vitro, miniature organs that contain well-organized neural progenitor cell (NPC) layers and neuronal layers that are further characterized by producing nested oscillatory waves, e.g., oscillatory waves comparable electroencephalography (EEG)-like network activity upon differentiation” [0040].  Bolognin discloses that their organoids develop a layered organization with neural stem cells remaining adjacent to the inner core and dopaminergic neurons migrating basally and that the organoids developed asymmetric polar structures, similar to brain development in vivo ([0009], [0165]).  Bolognin further shows that the organoids show functional electrophysiological activity with neuronal network synchronicity, i.e. nested oscillatory waves ([0125, [0179], [0191-3]; Fig. 12); hence, absent sufficient and compelling evidence to the contrary, Bolognin’s method produces functional cortical organoids able to produce nested oscillatory waves upon differentiation.
Claims 5, 7 and 9 do not comprise any additional method steps or modifications to the method of claim 1, but only describe the characteristics of the produced functional cortical organoid.  Because Bolognin anticipates claim 1, Bolognin anticipates claims 5, 7 and 9 as well because the anticipatory method of Bolognin would produce cortical organoids with the features described in claims 5, 7 and 9.
Regarding claim 6, Bolognin teaches that the organoid can be obtained after 9, 10, 11, 12, 13 or more weeks of differentiation ([0014], item (55)) anticipating claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 17-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bolognin in view of Andersen et al., US 2018/0282689 (cite B, attached PTO-892; herein “Andersen”).
The discussion of Bolognin regarding claims 1, 5-7 and 9 set forth in the rejection above is incorporated herein.
Regarding claim 4, Bolognin does not disclose that the FGF in the organoid differentiation media is FGF2; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the FGF in the organoid differentiation media to be FGF2 because Bolognin demonstrates that the FGF for the formation of embryoid bodies in an alternative organoid differentiation protocol is FGF2 ([0137]; Table 3); therefore, claim 4 is prima facie obvious.
Regarding claim 8, Bolognin does not teach differentiating the functional cortical organoids for 300 days to 2 years; however, a person of ordinary skill in the art at the time of filing would have found it obvious to differentiate for 12 or 24 months in view of the disclosure of Andersen.
Andersen teaches methods for producing functional human cortical spheroids (i.e. organoids) (Abst.; Fig. 1A; [0013]) comprising a similar method of differentiating NPCs using neurotrophins [0086-7].  Andersen teaches that the method can comprise differentiating the cortical organoids for 12 months or longer ([0018], [0087]).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the method of Bolognin can comprise differentiating the cortical organoids for 12 months or longer with a reasonable expectation of success; therefore, claim 8 is prima facie obvious.
Regarding claims 17-24 and 27-28, Bolognin teaches that the NPCs differentiated into functional cortical organoids are obtained by differentiation from stem cells by a method comprising a) obtaining induced pluripotent stem cells (iPSCs), b) culturing the stem cells in feeder-free media comprising inhibitors to bone morphogenetic protein (BMP) and transforming growth factor-β (TGF-β) pathways, then c) cultivating the cells obtained in step b) in media comprising a BMP inhibitor and a TGF-β inhibitor, obtaining NPCs, then maintaining the NPCs in media comprising an FGF and an EGF ([0014], item 76 – [0028]; p. 60, claim 53), wherein the BMP inhibitor can be dorsomorphin [0088] and the TGF-β inhibitor can be SB-431542 [0082-85].  Bolognin teaches that the induced pluripotent stem cells can be obtained from fibroblasts from subjects with a neurological disease and/or cancer ([0014], items (7) and (8); [0066-8]; [0031]).  Bolognin teaches that suspension culture is preferably performed with agitation [0032] wherein agitation can comprise using a rotary bioreactor, i.e. under rotation [0069].
Bolognin doesn’t specifically teach that the stem cells are subcultured in suspension under rotation in the presence of a ROCK inhibitor; however, a person of ordinary skill in the art at the time of filing would have found it obvious to subculture the stem cells in suspension under rotation in the presence of a ROCK inhibitor in view of the disclosure of Andersen.
Andersen teaches that the neural progenitors are produced from iPSCs comprising aggregating the iPSCs into spheroids (free floating spheres) in suspension culture in feeder-free media comprising a ROCK inhibitor [0078].  Andersen teaches that the iPSCs differentiated into NPCs can be cultured with FGF2 and EGF for about 2 weeks (i.e. 14 days) [0086].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to differentiate iPSCs obtained from fibroblasts from a patient with a neurological disease and/or neurological cancer into NPCs by the method made obvious by Bolognin in view of Andersen comprising culturing the stem cells in feeder-free media comprising dorsomorphin (BMP inhibitor) and SB-431542 (TGF-β inhibitor), subculturing the cells in suspension under rotation in the presence of a ROCK inhibitor to form free-floating spheres, culturing the spheres in serum-free supplemented neurobasal media comprising dorsomorphin and SB-431542 to obtain NPCs, expanding the NPCs by culturing in serum-free supplemented neurobasal media comprising FGF2 and EGF for seven days then culturing the NPCs in serum-free supplemented neurobasal media comprising FGF2 and EGF for seven additional days in view of the teachings of Bolognin and Andersen and because it would be obvious to replace the spent media with fresh media after seven days in the 14 day culture with FGF2 and EGF taught by Andersen; therefore, claims 17-24 and 27-28 are prima facie obvious.

Claims 1, 4-10, 12, 14-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bolognin in view of Andersen and Skardal et al., US 2019/0345439 (cite C, attached PTO-892; herein “Skardal”).
The discussion of Bolognin and Andersen regarding claims 1, 4-9, 17-24 and 27-28 set forth in the rejection above is incorporated herein.
Bolognin teaches that their functional cortical organoids can model diseases and/or cancer [0031] but does not specifically teach incorporating cancer cells into the organoids.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to incorporate brain cancer cells into the organoids in order to test different anticancer agents with the organoids as a model in view of the disclosure of Skardal.
Skardal teaches producing organoids comprising tumor/cancer cells and using the organoids for screening anticancer agents (Abst.; [0020], [0022-5]) wherein the organoids are brain organoids and the cancer cells are brain cancer cells, specifically glioblastoma cells obtained from a patient biopsy or a glioblastoma cell line such as A172 ([0066-7]; Example 2, [0154-5], [0161-2]; Example 4, [0169]).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the method of Bolognin to further comprise culturing the functional cortical organoids with brain cancer cells, such as glioblastoma cells obtained from a patient biopsy or A172 cells, to form cortical organoids comprising cancerous cells because Skardal discloses that such cancer cell-containing organoids can be used to screen for anticancer agents which are effective against the cancer cells; therefore, claims 10, 12, 14 and 16 are prima facie obvious.
Regarding claim 15, Skardal teaches that the cells can be stem cells [0065]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to use glioblastoma stem cells as the cancer cells; therefore, claim 15 is prima facie obvious.

Claims 1-2, 4-10, 12 and 14-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bolognin in view of Andersen, Skardal and Gemini-Bioproducts (NPL cite 3, IDS, 1/25/2020; herein “Gemini”).
The discussion of Bolognin, Andersen and Skardal regarding claims 1, 4-10, 12, 14-24 and 27-28 set forth in the rejection above is incorporated herein.
Bolognin teaches that their differentiation media for the formation of the functional cortical organoids comprises serum-free neurobasal medium supplemented with GlutaMaxTM and non-essential amino acids [0130] and Andersen teaches that their differentiation media for differentiating iPSCs to NPCs comprises serum-free neurobasal medium supplemented with glutamine and non-essential amino acids [0156] but neither teach that the media comprises Gem21 NeuroPlexTM.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for both differentiation medias to further comprise Gem21 NeuroPlexTM because Gemini discloses that "Gem21 NeuroPlex is a chemically defined, serum-free supplement intended for use in the culture of neuronal cells and to promote the differentiation of embryonic stem cells into pancreatic and neuronal lines. When used in conjunction with our NeuroPlex serum-free neuronal medium, this product obviates the need for co-culture with astrocyte feeder cells" (p. 1, ¶1).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Bolognin in view of Andersen and Skardal wherein the differentiation medias further include Gem21 NeuroPlexTM with a reasonable expectation of success because Gemini teaches that the additive promotes the differentiation of stem cells into neuronal lines and is intended for neuronal cell culture; therefore, claims 2 and 25-26 are prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651